Citation Nr: 1047416	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from December 1981 to May 1985 and 
from May 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for irritable 
bowel syndrome and chronic fatigue syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As the Board's decision herein to grant service connection for 
tinnitus is a full grant of the benefit sought on appeal, no 
further action is required to comply with the VCAA with respect 
to this claim.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

On VA examination in September 2005, the Veteran reported ten 
years of noise exposure from jet aircraft during active service.  
He claimed a constant, bilateral, severe, ringing-type tinnitus.  
The diagnoses included the Veteran's complaint of bilateral 
tinnitus.

Service connection for bilateral hearing loss was granted by the 
RO in November 2005.

In this case, the RO has already conceded that the Veteran has 
been subjected to acoustic trauma in service when service 
connection for hearing loss caused by noise exposure during 
service was granted.  In a written statement dated in October 
2006, the Veteran reported that his problem with tinnitus did not 
exist before service, was chronic, and had persisted from 
military service to the present date.  He further stated that he 
had reported having tinnitus on his separation examination in 
service.  Although the service medical records do not contain any 
references to tinnitus, the separation examination did note the 
existence of hearing loss.  The Board notes that tinnitus is 
often associated with hearing loss due to acoustic trauma.  On VA 
examination in September 2005, the Veteran described chronic 
ringing in his ears.  He is competent to describe his experience 
of humming in the ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The report also reflects that the Veteran denied 
having any acoustic trauma due to work or recreation after 
service.  Given such facts, the Board finds that the evidence is 
in at least equipoise as to whether the Veteran's tinnitus is 
etiologically related to his active service.  Upon resolution of 
reasonable doubt in the Veteran's favor, the Board concludes that 
service connection is warranted for tinnitus.  See 38 U.S.C.A. § 
5107(b).

  
ORDER

Service connection for tinnitus is granted.

 
REMAND

The Veteran also seeks service connection for irritable bowel 
syndrome and chronic fatigue syndrome.  He relates these symptoms 
to his period of service in the Persian Gulf.  In this regard, 
the Board observes that service connection may be granted to a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).
 
The Veteran's post-service VA and private medical treatment 
records dated from 2003 to 2004 reflect ongoing complaints of 
chronic diarrhea.  Private medical treatment reports show that 
the Veteran underwent various diagnostic tests for evaluation of 
his chronic diarrhea and that a December 2004 treatment record 
reflects a diagnosis of "chronic diarrhea of known etiology."  
Furthermore, VA medical treatment reports dated in 2004 also 
reveal the Veteran has indicated that he suffers from fatigue.

In light of the Veteran's documented medical complaints, the 
Board has concluded that a Gulf War Protocol examination is 
warranted to address these claims.

Additionally, the Board will use this opportunity to locate any 
recent medical treatment reports that have not already been 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-VA 
medical treatment for chronic diarrhea and 
fatigue that is not evidenced by the current 
record.  The Veteran should be provided with 
the necessary authorizations for the release 
of any treatment records not currently on 
file.      

2.  Schedule the Veteran for a VA 
gastrointestinal examination to determine the 
etiology of any currently present 
gastrointestinal disorder, to include chronic 
diarrhea.  The claims folder, to include a 
copy of this Remand must be made available to 
and reviewed by the examiner.  All necessary 
testing should be conducted.

The examiner should note and detail all 
reported signs and symptoms of a 
gastrointestinal disorder, to include details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
diarrhea.  The examiner should determine 
whether there are any objective medical 
indications that the Veteran is suffering 
from signs and symptoms of a gastrointestinal 
disorder.  The examiner should specifically 
determine whether the Veteran's complaints of 
diarrhea are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's complaints.  Symptom-based 
"diagnoses," such as diarrhea, are not 
considered as diagnosed conditions for 
compensation purposes.

If the Veteran's gastrointestinal complaints 
are ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not i.e., 
is there a 50/50 chance, that the disorder is 
etiologically related to the Veteran's active 
military service.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
any currently present disorder manifested by 
fatigue.  The claims folder, to include a 
copy of this Remand must be made available to 
and reviewed by the examiner.  All necessary 
testing should be conducted.

The examiner should note and detail all 
reported signs and symptoms of fatigue, to 
include details about the onset, frequency, 
duration, and severity of all complaints 
relating to fatigue and indicate what 
precipitates the fatigue and what relieves 
it.  The examiner should determine whether 
there are any objective medical indications 
that the Veteran is suffering from chronic 
fatigue.

The examiner should specifically determine 
whether the Veteran's complaints of fatigue 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable to 
ascribe a diagnosis to the Veteran's 
complaints.  Symptom-based "diagnoses" are 
not considered as diagnosed conditions for 
compensation purposes.

If the Veteran's complaints of fatigue are 
ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
disorder is etiologically related to the 
Veteran's active military service.

4.  Thereafter, readjudicate the Veteran's 
claims based on all of the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
provide the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


